 

Exhibit 10.1

 

EXECUTION COPY



 

AMENDMENT NO. 2

 

Dated as of April 2, 2020

 

to

 

$1,800,000,000 AMENDED AND RESTATED REVOLVING LOAN

AND LETTER OF CREDIT FACILITY AGREEMENT

 

Dated as of February 25, 2016

 

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of April 2, 2020 by and among
Fluor Corporation, a Delaware corporation (the “Company”), Fluor B.V., a
besloten vennootschap met beperkte aansprakelijkheid incorporated under the laws
of the Netherlands having its corporate seat (statutaire zetel) in Haarlem, the
Netherlands and registered with the Dutch Chamber of Commerce under number
34023348 (the “Dutch Borrower” and, together with the Company, the “Borrowers”),
the financial institutions listed on the signature pages hereof and BNP Paribas,
as Administrative Agent (the “Administrative Agent”), under that certain
$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement, dated as of February 25, 2016, by and among the Borrowers, the
Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.

 

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.                   Amendments to the Credit Agreement. Effective as of the
date of satisfaction of the conditions precedent set forth in Section 2 below,
the parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)                Section 5.01(a) of the Credit Agreement is hereby restated in
its entirety as follows:

 

“(a)             Annual Financial Statements. As soon as available and in any
event within one hundred (100) days after the end of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of earnings and cash flow for such fiscal year, as set forth in the
Company's annual report for the fiscal year then ended as filed with the SEC on
form 10-K, setting forth in each case in comparative form the figures for the
previous fiscal year, audited and accompanied by a report and opinion of Ernst &
Young LLP or other independent public accountants of nationally recognized
standing, which report and opinion shall be prepared in a manner acceptable to
the SEC and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(provided that solely with respect to the Company’s fiscal year ending on or
about December 31, 2019, it is understood and agreed that such financial
statements, report and opinion required to be delivered pursuant to this Section
5.01(a) shall instead be required to be delivered by the Company on or prior to
July 8, 2020);”

 



 

 

 

(b)                Section 5.01(b) of the Credit Agreement is hereby restated in
its entirety as follows:

 

“(b)             Quarterly Financial Statements. As soon as available and in any
event within fifty-five (55) days after the end of each of the first three (3)
quarters of each fiscal year of the Company, an unaudited consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of earnings and cash flow for
such quarter and for the portion of the Company’s fiscal year ended at the end
of such quarter, as set forth in the Company’s quarterly report for the fiscal
quarter then ended as filed with the SEC on Form 10-Q, all certified by the
chief financial officer or the chief accounting officer of the Company that they
are (i) complete and fairly present the financial condition of the Company and
its Consolidated Subsidiaries as at the dates indicated and the results of their
operations and changes in their cash flow for the periods indicated; (ii)
disclose all liabilities of the Company and its Consolidated Subsidiaries that
are required to be reflected or reserved against under GAAP, whether liquidated
or unliquidated, fixed or contingent; and (iii) have been prepared in accordance
with GAAP (subject to normal year-end adjustments) (provided that solely with
respect to the Company’s fiscal quarter ending on or about March 31, 2020, it is
understood and agreed that such financial statements and certificate required to
be delivered pursuant to this Section 5.01(b) shall instead be required to be
delivered by the Company on or prior to July 8, 2020);”

 

2.                   Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received (i) counterparts of this Amendment duly executed by the
Borrowers, the Required Lenders and the Administrative Agent and (ii) payment
and/or reimbursement of the Administrative Agent’s and its affiliates’
reasonable and documented out-of-pocket fees and expenses (including, to the
extent invoiced, reasonable fees and expenses of counsel for the Administrative
Agent) in connection with the Loan Documents.

 

3.                   Representations and Warranties of the Borrowers. Each
Borrower hereby represents and warrants as follows:

 

(a)                This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of such Borrower and are
enforceable in accordance with their terms.

 



2

 

 

(b)                As of the date hereof and after giving effect to the terms of
this Amendment, (i) no Default has occurred and is continuing, (ii) all
representations and warranties of the Company contained in Article IV of the
Credit Agreement (other than the representation and warranty of the Company
contained in Section 4.04(b) of the Credit Agreement) are and shall be true
(except that for purposes of this Section 3(b), the representations and
warranties contained in Section 4.04(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 5.01(a) of
the Credit Agreement); provided that the representations and warranties in
Section 4.04(a) and Section 4.11 of the Credit Agreement are subject to and
limited by the Company’s statements contained in their Form 12b-25 filed on
March 3, 2020 and contained solely under the heading “SEC Investigation and Form
10-K filing” in their Form 8-K filed on February 18, 2020, and (iii) no default
or event of default under any project engineering, procurement, construction,
maintenance and related activities and/or contracts of the Company or any of its
Subsidiaries shall have occurred and be continuing which could reasonably be
expected to materially and adversely affect the ability of any Borrower to
perform its obligations under the Loan Documents.

 

4.                   Reference to and Effect on the Credit Agreement.

 

(a)                Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)                Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)                The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement, the Loan Documents or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 

(d)                This Amendment is a Loan Document under (and as defined in)
the Credit Agreement.

 

5.                   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.                   Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.                   Counterparts. This Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

FLUOR CORPORATION, as the Company    By: /s/ James M. Lucas  Name: James M.
Lucas Title: Senior Vice President & Treasurer    FLUOR B.V., as the Dutch
Borrower    By: /s/ Tom Duzijn  Name: Tom Duzijn Title: Regional General Manager

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  BNP PARIBAS,   as Administrative Agent, an Issuing Lender and individually as
a Lender       By: /s/ P. Nicholas Rogers   Name: P. Nicholas Rogers   Title:
Managing Director       By: /s/ Karim Remtoula   Name: Karim Remtoula   Title:
Vice President

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  BANK OF AMERICA, N.A.,   as a Lender       By: /s/ Thor O’Connell   Name: Thor
O’Connell   Title: Vice President

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  CITIBANK, N.A.,   as a Lender       By: /s/ Millie Schild   Name: Millie
Schild   Title: Vice President

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  MUFG BANK, LTD, (formerly known as “THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.”),
  as an Issuing Lender and individually as a Lender       By: /s/ Samantha
Schumacher   Name: Samantha Schumacher   Title: Authorized Signatory

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 

 

 



      STANDARD CHARTERED BANK,   as a Lender           By: /s/ James Beck  
Name: James Beck   Title: Associate Director

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

      CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,   as a Lender       By: /s/
Jill Wong   Name: Jill Wong   Title: Director       By: /s/ Gordon Yip   Name:
Gordon Yip   Title: Director

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender       By: /s/ Frans Braniotis   Name:
Frans Braniotis   Title: Managing Director

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  LLOYDS BANK CORPORATE MARKETS PLC,   as a Lender       By: /s/ Tina Wong  
Name: Tina Wong   Title: Assistant Vice President       By: /s/ Kamala Basdeo  
Name: Kamala Basdeo   Title: Assistant Vice President

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Greg
Strauss   Name: Greg Strauss   Title: Managing Director

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender       By: /s/ Michael
Maguire   Name: Michael Maguire   Title: Managing Director

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  ING BANK N.V., DUBLIN BRANCH,   as a Lender       By: /s/ Barry Fehily   Name:
Barry Fehily   Title: Managing Director       By: /s/ Sean Hassett   Name: Sean
Hassett   Title: Director

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Rumesha Ahmed
  Name: Rumesha Ahmed   Title: Vice President

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  BARCLAYS BANK PLC,   as a Lender       By: /s/ Patricia Oreta   Name: Patricia
Oreta   Title: Director     Executed in New York

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Jon Lindvall  
Name: John Lindvall   Title: Senior Vice President

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 





 

 

 

  INTESA SANPAOLO S.P.A.,   as a Lender       By: /s/ Javier Richard Cook  
Name: Javier Richard Cook   Title: Global Relationship Manager       By: /s/
Jennifer Feldman Facciola   Name: Jennifer Feldman Facciola   Title:
Relationship manager & Vice President

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  WESTPAC BANKING CORPORATION,   as a Lender       By: /s/ Richard Yarnold  
Name: Richard Yarnold   Title: Senior Relationship Manager     Corporate &
Institutional Banking

 



Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 

 

  GOLDMAN SACHS BANK USA,   as a Lender        By: /s/ Jamie Minieri   Name:
Jamie Minieri   Title: Authorized Signatory



 

Signature Page to Amendment No. 2 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation



 



 

 